

Exhibit 10.11


DB Aviator Manager, LLC
750 Park of Commerce Drive, Suite 210
Boca Raton, Florida 33487



July 22, 2020
    


Re:    Joinder and Amendment to Letter Agreement


Dear Ladies and Gentlemen:


Reference is made to that certain letter agreement dated July 21, 2020 (the
“Letter Agreement”, and the Letter Agreement, as amended by this letter
agreement, the “Amended Letter Agreement”), by and among Aviator Holdings, LP, a
Delaware limited partnership (the “Company”), its general partner, DB Aviator
Manager, LLC, a Delaware limited liability company (the “GP”), its limited
partners, Public Sector Pension Investment Board, a Canadian Crown Corporation
(“PSP”) and Aviator DC REIT, LLC, a Delaware limited liability company (“DC
REIT” and, together with PSP, the “Limited Partners”), Caledon Vantage
Aggregator, L.P., a Delaware limited partnership (“Caledon Vantage”), Caledon
Taurus Investments, L.P., an Ontario limited partnership (“Caledon Taurus”),
Caledon Andromeda Investments II, L.P., a Delaware limited partnership (“Caledon
Andromeda” and together with Caledon Vantage and Caledon Taurus, “Caledon”), DB
Aviator Holdings, LLC, a Delaware limited liability company (“DBAH”), DB Aviator
Holdings 2A, LLC, a Delaware limited liability company (“DBAH 2A”), DB Aviator
Holdings 2B, LLC, a Delaware limited liability company (“DBAH 2B”), DB Aviator
Holdings 3, LLC, a Delaware limited liability company (“DBAH 3”), AS Motors
Holdings, LP, a Delaware limited partnership (“AS Motors”), each of Sureel
Choksi, Sharif Metwalli, David Renner, Lee Kestler, Chris Yetman, Joe Goldsmith,
Justin Thomas and Steve Lim (the “Management Members” and, collectively with
PSP, Caledon, DBAH, DBAH2A, DBAH2B, DBAH 3 and AS Motors, the “Selling
Parties”), and each of Marc Ganzi and Ben Jenkins (the “Carry Rollover
Partners”). All capitalized terms used but not defined herein shall have the
meanings ascribed to such terms in the Letter Agreement. For the avoidance of
doubt, references herein and in the Amended Letter Agreement to the Aviator
Holdings LPA shall continue to refer to the Aviator Holdings LPA as in effect on
July 21, 2020, prior to the transactions contemplated by the Restructuring
Agreement and the Investment Agreement.
The parties to the Letter Agreement desire to amend the Letter Agreement as
follows:


1.Amendment to Section 1 of Letter Agreement. Section 1 of the Letter Agreement
is hereby deleted in its entirety and replaced with the following text:
“1.    Proceeds of Sale. It is anticipated that the Selling Parties will receive
the net proceeds of the Sale as follows:


{01956845;v3 }

--------------------------------------------------------------------------------




a.
On the closing date of the Sale (the “Closing Date”), a payment in the amount of
the Estimated Closing Consideration (as defined in the Investment Agreement)
(the “Closing Date Payment”), as adjusted in accordance with the terms of the
Investment Agreement;

b.
Following the Closing Date, subject to the execution within forty-five (45) days
after the Closing Date of the Specified BBNB Lease Amendment (as defined in the
Investment Agreement), a payment in the amount of the Specified BBNB Lease
Escrow Funds (the “Quincy Adjustment”); and

c.
Following the Closing Date, one or more other payments in an amount to be
determined in respect of earnout payments, escrow releases, deferred purchase
price payments and/or other purchase price adjustments (each, a “Post-Closing
Proceeds Adjustment” and, together with the Closing Date Payment and the Quincy
Adjustment, the “Sale Payments”).

d.
It is intended that all Post-Closing Proceeds Adjustments and the Quincy
Adjustment will be treated as adjustments to the Closing Date Payment.”

2.Amendment to Section 4 of Letter Agreement. Section 4 of the Letter Agreement
is hereby deleted in its entirety and replaced with the following text:
“4.     Carry Rollover; GP Interest Conversion. The Buyer Group has required
that the Carry Rollover Partners, who would otherwise be entitled to receive
certain amounts in cash with respect to the Closing Date Payment and the Quincy
Adjustment by virtue of their membership interests in the GP, instead convert a
portion of such amounts into Class A Units of the Company and contribute such
Class A Units to the Buyer Group, in exchange for interests in the Buyer Group
(the “Carry Rollover” and, together with the Caledon Rollover and the Management
Rollover, the “Rollover Transactions”) as follows:
a.
On the Effective Date (as defined in the Restructuring Agreement), and pursuant
to the Restructuring Agreement:

i.
The indicative amount of the Closing Date Payment due to the Selling Parties
shall be calculated in accordance with the Investment Agreement, and the
indicative allocation of the Closing Date Payment to the GP shall be determined
in accordance with Section 2, above, in each case without regard to the Carry
Rollover;

ii. 10.18181818% (the “Carry Rollover Percentage”) of the amounts the GP would
otherwise be entitled to receive pursuant to the foregoing clause (i) in respect
of the Closing Date Payment (the “Closing Carry Rollover Amount”) shall be
converted into Class A Units in the Company (the “Closing Converted Interest”);


{01956845;v3 }

--------------------------------------------------------------------------------




iii.In respect of the Closing Date Payment, the Carry Rollover Partners shall
receive a distribution of the Closing Converted Interest, and each of (i) the
cash payments required to be made by the Buyer Group on the Closing Date under
the Investment Agreement, and (ii) the cash payments to which the GP and the
Carry Rollover Partners would otherwise be entitled pursuant to Section 2 shall
be reduced by an amount equal to the Closing Carry Rollover Amount;
iv.Upon receipt of the Closing Converted Interest, the Carry Rollover Partners
shall contribute the Closing Converted Interest to the Buyer Group, in exchange
for an interest in the Buyer Group as set forth in the subsequent steps of the
Restructuring Agreement and in Exhibit 2.1 of the Investment Agreement, such
that the Carry Rollover Partners ultimately contribute such interest to DCR
YieldCo Holdings, LP (“DCR Holdings”), in exchange for an interest therein; and
v.
The Closing Carry Rollover Amount shall be treated as having been paid by the
Buyer Group and distributed to the GP in accordance with Section 2 for all
purposes under the Investment Agreement, this Letter Agreement, the Aviator
Holdings LPA, the governing documents of the YieldCo Entities and the
Inter-Seller Agreement.

b.
If the Quincy Adjustment occurs, on the effective date of the Quincy Adjustment:

i.
The indicative amount of the Quincy Adjustment due to the Selling Parties shall
be calculated in accordance with the Investment Agreement, and the indicative
allocation of the Quincy Adjustment to the GP shall be determined in accordance
with Section 2 above, in each case without regard to the Quincy Carry Rollover
Amount (defined below);

ii. The Carry Rollover Percentage of the amounts the GP would otherwise be
entitled to receive pursuant to the foregoing clause (i) in respect of the
Quincy Adjustment (the “Quincy Carry Rollover Amount”) shall be converted into
Class A Units in the Company (the “Quincy Converted Interest”);
iii.In respect of the Quincy Adjustment, the Carry Rollover Partners shall
receive a distribution of the Quincy Converted Interest, and each of (i) the
cash payments required to be made by the Buyer Group from the Specified BBNB
Lease Escrow Funds in respect of the Quincy Adjustment, and (ii) the cash
payments to which the GP and the Carry Rollover Partners would otherwise be
entitled pursuant to


{01956845;v3 }

--------------------------------------------------------------------------------




Section 2 shall be reduced by an amount equal to the Quincy Carry Rollover
Amount;
iv.Upon the receipt of the Quincy Converted Interest, the steps of the
Restructuring Agreement and Exhibit 2.1 of the Investment Agreement shall be
adjusted, such that the entirety of the Quincy Converted Interest is ultimately
contributed by the Carry Rollover Partners to DCR Holdings in accordance with
the sequential transaction steps set forth therein (the “Carry Rollover
Adjustment”), in exchange for an interest therein; and
v.
The Quincy Carry Rollover Amount shall be treated as having been paid by the
Buyer Group and distributed to the GP in accordance with Section 2 for all
purposes under the Investment Agreement, this Letter Agreement, the Aviator
Holdings LPA, the governing documents of the YieldCo Entities and the
Inter-Seller Agreement.

3.Amendment to Section 8 of Letter Agreement. Section 8 of the Letter Agreement
is deleted in its entirety and replaced with the following text:
“8.    Post-Closing Earnout Rollover. Promptly following the Closing Date, and
in any event prior to the first date on which a Post-Closing Proceeds Adjustment
is anticipated to be received, each of the Carry Rollover Partners undertakes to
assign and contribute to CC Valhalla Investor, LLC, a Delaware limited liability
company (the “Post-Closing Earnout Rollover Vehicle”), on such terms and
conditions as the Buyer Group and the Carry Rollover Partners shall reasonably
agree, the right to receive forty percent (40%) of all Post-Closing Proceeds
Adjustments to which the Carry Rollover Partners would otherwise be entitled
pursuant to Section 2 by virtue of their membership interests in the GP (the
“Post-Closing Earnout Rollover”). It is anticipated that the Post-Closing
Earnout Rollover shall be structured as a direct or indirect assignment and
contribution by the Carry Rollover Partners of an interest in the General
Partner to the Post-Closing Earnout Rollover Vehicle, it being understood and
agreed that the Buyer Group and the Carry Rollover Partners shall cooperate in
good faith to structure the Post-Closing Earnout Rollover in a tax efficient
manner.”
4.Joinder. Digital Bridge Holdings, LLC, a Delaware limited liability company,
hereby joins as a party to the Amended Letter Agreement as though it were
originally a party thereto, and further agrees to be bound by all provisions of
the Amended Letter Agreement which are applicable to the Asset Manager (as
defined therein).
5.Conformed Copy. The conformed text of Sections 1 through 11 of the Amended
Letter Agreement is attached hereto as Annex 1.
6.Miscellaneous. The Post-Closing Earnout Rollover Vehicle shall be an intended
third party beneficiary of Section 8 of the Amended Letter Agreement, entitled
to enforce such Section in accordance with its terms. This Joinder and Amendment
to Letter Agreement shall be


{01956845;v3 }

--------------------------------------------------------------------------------




governed by, and construed in accordance with, the laws of the state of Delaware
(without giving effect to any conflict of laws provisions which would apply the
law of a different jurisdiction).
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK




{01956845;v3 }

--------------------------------------------------------------------------------





Please indicate your acceptance of the terms hereof by signing in the
appropriate space below.


Very truly yours,


DB AVIATOR MANAGER, LLC




By:___/s/ Jeffrey Ginsberg______
Name: Jeffrey Ginsberg
Title: Authorized Signatory

Accepted and agreed as of the date
first above written:




DIGITAL BRIDGE HOLDINGS, LLC


By: /s/ Jeffrey Ginsberg                
Name: Jeffrey Ginsberg
Title: Authorized Signatory




AVIATOR HOLDINGS, LP


By: DB Aviator Manager, LLC, its General Partner
By: /s/ Jeffrey Ginsberg                               
Name: Jeffrey Ginsberg
Title: Authorized Signatory

AVIATOR DC REIT, LLC


By:  /s/ Jeffrey Ginsberg                            
Name: Jeffrey Ginsberg
Title: Vice President and Secretary




[Signature Page to Joinder and Amendment to Carry Rollover Side Letter]

--------------------------------------------------------------------------------






DB AVIATOR HOLDINGS, LLC




By: /s/ Jeffrey Ginsberg                                
Name: Jeffrey Ginsberg
Title: Vice President and Secretary




DB AVIATOR HOLDINGS 2A, LLC





By:  /s/ Jeffrey Ginsberg                                
Name: Jeffrey Ginsberg
Title: Vice President and Secretary




DB AVIATOR HOLDINGS 2B, LLC



By:  /s/ Jeffrey Ginsberg                              
Name: Jeffrey Ginsberg
Title: Vice President and Secretary




DB AVIATOR HOLDINGS 3, LLC





By:   /s/ Jeffrey Ginsberg                            
Name: Jeffrey Ginsberg
Title: Vice President and Secretary




[Signature Page to Joinder and Amendment to Carry Rollover Side Letter]

--------------------------------------------------------------------------------








CALEDON VANTAGE AGGREGATOR, L.P.


By: Caledon Capital Investments Inc., its general partner



By:     /s/ David Rogers                
Name:    David Rogers
Title: President




CALEDON ANDROMEDA INVESTMENTS II LP


By: Caledon Andromeda Partners II LP, its general partner


By: Caledon Partners Holdco Inc., its general partner




By:         /s/ David Rogers            
Name:    David Rogers
Title: President




CALEDON TAURUS INVESTMENTS LP


By: CALEDON TAURUS PARTNERS LP, its general partner


By: CALEDON PARTNERS HOLDCO INC., its general partner




By:__/s/ Robert Shaw__________________
Name: Robert Shaw
Title: Secretary


 


[Signature Page to Joinder and Amendment to Carry Rollover Side Letter]

--------------------------------------------------------------------------------






CARRY ROLLOVER PARTNERS


___/s/ Marc C. Ganzi______________
Marc C. Ganzi


___/s/ Benjamin J. Jenkins__________
Benjamin J. Jenkins




AS MOTORS HOLDINGS, LP


By: AS Motors Holdings GP, LLC, its General Partner




By:      /s/ Marc C. Ganzi                                        
Name: Marc Ganzi
Title: Chief Executive Officer and President






[Signature Page to Joinder and Amendment to Carry Rollover Side Letter]

--------------------------------------------------------------------------------






PUBLIC SECTOR PENSION

INVESTMENT BOARD




By:__/s/ Stephan Rupert_______________
Name: Stephan Rupert
Title: Authorized Signatory




By:___/s/ Michael Larkin______________
Name: Michael Larkin
Title: Authorized Signatory


[Signature Page to Joinder and Amendment to Carry Rollover Side Letter]

--------------------------------------------------------------------------------








MANAGEMENT MEMBERS


Sureel Choksi


By: AVIATOR HOLDINGS, LLC, his legal representative under that certain Power of
Attorney, effective March 24, 2017




By:   /s/ Jeffrey Ginsberg                                       
Name: Jeffrey Ginsberg
Title: Vice President and Secretary


Sharif Metwalli


By: AVIATOR HOLDINGS, LLC, his legal representative under that certain Power of
Attorney, effective March 24, 2017




By:     /s/ Jeffrey Ginsberg                                      
Name: Jeffrey Ginsberg
Title: Vice President and Secretary


David Renner


By: AVIATOR HOLDINGS, LLC, his legal representative under that certain Power of
Attorney, effective March 24, 2017




By:      /s/ Jeffrey Ginsberg                         
Name: Jeffrey Ginsberg
Title: Vice President and Secretary


Lee Kestler


By: AVIATOR HOLDINGS, LLC, his legal representative under that certain Power of
Attorney, effective March 24, 2017




By:     /s/ Jeffrey Ginsberg                                 
Name: Jeffrey Ginsberg
Title: Vice President and Secretary


[Signature Page to Joinder and Amendment to Carry Rollover Side Letter]

--------------------------------------------------------------------------------






Chris Yetman


By: AVIATOR HOLDINGS, LLC, his legal representative under that certain Power of
Attorney, effective March 24, 2017




By:    /s/ Jeffrey Ginsberg                           
Name: Jeffrey Ginsberg
Title: Vice President and Secretary


Joe Goldsmith


By: AVIATOR HOLDINGS, LLC, his legal representative under that certain Power of
Attorney, effective March 24, 2017




By:      /s/ Jeffrey Ginsberg                                        
Name: Jeffrey Ginsberg
Title: Vice President and Secretary


Justin Thomas


By: AVIATOR HOLDINGS, LLC, his legal representative under that certain Power of
Attorney, effective March 24, 2017




By:       /s/ Jeffrey Ginsberg                                    
Name: Jeffrey Ginsberg
Title: Vice President and Secretary


Steve Lim


By: AVIATOR HOLDINGS, LLC, his legal representative under that certain Power of
Attorney, effective March 24, 2017




By:      /s/ Jeffrey Ginsberg                                   
Name: Jeffrey Ginsberg
Title: Vice President and Secretary








[Signature Page to Joinder and Amendment to Carry Rollover Side Letter]

--------------------------------------------------------------------------------







Annex 1


1.Proceeds of Sale. It is anticipated that the Selling Parties will receive the
net proceeds of the Sale as follows:
a.
On the closing date of the Sale (the “Closing Date”), a payment in the amount of
the Estimated Closing Consideration (as defined in the Investment Agreement)
(the “Closing Date Payment”), as adjusted in accordance with the terms of the
Investment Agreement;

b.
Following the Closing Date, subject to the execution within forty-five (45) days
after the Closing Date of the Specified BBNB Lease Amendment (as defined in the
Investment Agreement), a payment in the amount of the Specified BBNB Lease
Escrow Funds (the “Quincy Adjustment”); and

c.
Following the Closing Date, one or more other payments in an amount to be
determined in respect of earnout payments, escrow releases, deferred purchase
price payments and/or other purchase price adjustments (each, a “Post-Closing
Proceeds Adjustment” and, together with the Closing Date Payment and the Quincy
Adjustment, the “Sale Payments”).

d.
It is intended that all Post-Closing Proceeds Adjustments and the Quincy
Adjustment will be treated as adjustments to the Closing Date Payment.

2.Allocation of Sale Payments; Management Payments to GP.
a.
Solely for the purposes of determining the allocation of the Sale Payments among
the various Equity Interests being directly or indirectly sold by the Selling
Parties under the Investment Agreement, the Selling Parties are treating the
Sale Payments as having been received by Vantage, and the Asset Manager shall
allocate the Sale Payments as among the Selling Parties (other than the GP) in
proportion to their respective direct and indirect holdings of Equity Interests
in Vantage (without duplication) as of immediately prior to the transactions
contemplated by the Restructuring Agreement, which such holdings are set forth
on Exhibit A hereto.

b.
Each of AS Motors and each Management Member acknowledges and agrees that, at
the time such party acquired its direct or indirect Equity Interests in Vantage,
it was the intent of the parties that in connection with a Sale Transaction,
each of them be obligated to make payments to the GP on substantially the same
terms as set forth for the Limited Partners under the Aviator Holdings LPA.
Accordingly, each of AS Motors and each Management Member agrees to make
payments to the GP in respect of its portion of the Sale Payments as though such
party were a Limited Partner under the Aviator Holdings LPA.



{01956845;v3 }    

--------------------------------------------------------------------------------




c.
The Asset Manager shall allocate the Sale Payment due to each Limited Partner,
AS Motors and the Management Members as between the GP and such Selling Party in
accordance with Section 5.5 of the Aviator Holdings LPA (in the case of AS
Motors and the Management Members, treating such Selling Parties as if they were
Limited Partners of the Company in accordance with the foregoing Section 2b).
For the avoidance of doubt, the GP shall further allocate the amounts received
by DC REIT among the other Selling Parties in accordance with the terms of the
applicable Operative Documents.

d.
The Asset Manager shall use commercially reasonable efforts to cause the Buyer
Group to make the Sale Payments directly to the Selling Parties and the GP in
accordance with this Section 2. In the event that the GP or any Selling Party,
or any affiliate thereof, has received aggregate proceeds in respect of the Sale
Payments in excess of the amounts properly allocable to such party hereunder if
all Sale Payments had been received as a single Closing Date Payment on the
Closing Date, then each such party agrees to promptly return and/or pay over all
such excess amounts to the parties entitled thereto.

3.Investor Rollovers.
a.
As set forth in Exhibit 2.1 to the Investment Agreement, Caledon and certain of
its affiliates, in lieu of selling certain of their Equity Interests in the
YieldCo Entities (the “Rolled Securities”) to the Buyer Group for cash, have
elected to contribute the Rolled Securities to the Buyer Group, in exchange for
interests in the Buyer Group (the “Caledon Rollover”). The parties agree that
Caledon shall be required to make cash payments to the GP pursuant to Section 2
(and to the other Selling Parties pursuant to the second sentence of Section
2d.) as though it had received Sale Payments in respect of the value attributed
to the Rolled Securities under the Investment Agreement, including any Proceeds
Adjustments applicable thereto (the “Caledon Rollover Amount”), and, for the
avoidance of doubt, the Caledon Rollover Amount, including (without duplication)
any payments made to the GP in respect thereof, shall be treated as having been
distributed in accordance with Section 2 for all purposes under the Investment
Agreement, this Letter Agreement, the Aviator Holdings LPA, the governing
documents of the YieldCo Entities and the Inter-Seller Agreement dated as of the
date hereof among Vantage and the Retained Owners and Retained Vantage (each as
defined in the Investment Agreement) (the “Inter-Seller Agreement”).

b.
As set forth in Exhibit 1.1(f) to the Investment Agreement, Buyer Group has
required that certain of the Management Members, in lieu of selling their full
Applicable Percentage of their Equity Interests in Vantage to the Buyer Group,
retain a portion of such Equity Interests (the “Management Rollover”). The
parties agree that each applicable Management Member shall be required to make
cash payments to the GP pursuant to Section 2 (and to the other Selling Parties
pursuant to the second sentence of Section 2d.) as though it had received Sale
Payments in respect of the value



{01956845;v3 }    

--------------------------------------------------------------------------------




attributed to the Management Rollover under the Investment Agreement including
any Proceeds Adjustments applicable thereto (the “Management Rollover Amount”),
and, for the avoidance of doubt, the Management Rollover Amount, including
(without duplication) any payments made to the GP in respect thereof, shall be
treated as having been distributed in accordance with Section 2 for all purposes
under the Investment Agreement, this Letter Agreement, the Aviator Holdings LPA,
the governing documents of the YieldCo Entities and the Inter-Seller Agreement.
4.Carry Rollover; GP Interest Conversion. The Buyer Group has required that the
Carry Rollover Partners, who would otherwise be entitled to receive certain
amounts in cash with respect to the Closing Date Payment and the Quincy
Adjustment by virtue of their membership interests in the GP, instead convert a
portion of such amounts into Class A Units of the Company and contribute such
Class A Units to the Buyer Group, in exchange for interests in the Buyer Group
(the “Carry Rollover” and, together with the Caledon Rollover and the Management
Rollover, the “Rollover Transactions”) as follows:
a.
On the Effective Date (as defined in the Restructuring Agreement), and pursuant
to the Restructuring Agreement:

i.
The indicative amount of the Closing Date Payment due to the Selling Parties
shall be calculated in accordance with the Investment Agreement, and the
indicative allocation of the Closing Date Payment to the GP shall be determined
in accordance with Section 2, above, in each case without regard to the Carry
Rollover;

ii.
10.18181818% (the “Carry Rollover Percentage”) of the amounts the GP would
otherwise be entitled to receive pursuant to the foregoing clause (i) in respect
of the Closing Date Payment (the “Closing Carry Rollover Amount”) shall be
converted into Class A Units in the Company (the “Closing Converted Interest”);

iii.
In respect of the Closing Date Payment, the Carry Rollover Partners shall
receive a distribution of the Closing Converted Interest, and each of (i) the
cash payments required to be made by the Buyer Group on the Closing Date under
the Investment Agreement, and (ii) the cash payments to which the GP and the
Carry Rollover Partners would otherwise be entitled pursuant to Section 2 shall
be reduced by an amount equal to the Closing Carry Rollover Amount;

iv.
Upon receipt of the Closing Converted Interest, the Carry Rollover Partners
shall contribute the Closing Converted Interest to the Buyer Group, in exchange
for an interest in the Buyer Group as set forth in the subsequent steps of the
Restructuring Agreement and in Exhibit 2.1 of the Investment Agreement, such
that the Carry Rollover Partners ultimately contribute such



{01956845;v3 }    

--------------------------------------------------------------------------------




interest to DCR YieldCo Holdings, LP (“DCR Holdings”), in exchange for an
interest therein; and
v.
The Closing Carry Rollover Amount shall be treated as having been paid by the
Buyer Group and distributed to the GP in accordance with Section 2 for all
purposes under the Investment Agreement, this Letter Agreement, the Aviator
Holdings LPA, the governing documents of the YieldCo Entities and the
Inter-Seller Agreement.

b.
If the Quincy Adjustment occurs, on the effective date of the Quincy Adjustment:

i.
The indicative amount of the Quincy Adjustment due to the Selling Parties shall
be calculated in accordance with the Investment Agreement, and the indicative
allocation of the Quincy Adjustment to the GP shall be determined in accordance
with Section 2 above, in each case without regard to the Quincy Carry Rollover
Amount (defined below);

ii.
The Carry Rollover Percentage of the amounts the GP would otherwise be entitled
to receive pursuant to the foregoing clause (i) in respect of the Quincy
Adjustment (the “Quincy Carry Rollover Amount”) shall be converted into Class A
Units in the Company (the “Quincy Converted Interest”);

iii.
In respect of the Quincy Adjustment, the Carry Rollover Partners shall receive a
distribution of the Quincy Converted Interest, and each of (i) the cash payments
required to be made by the Buyer Group from the Specified BBNB Lease Escrow
Funds in respect of the Quincy Adjustment, and (ii) the cash payments to which
the GP and the Carry Rollover Partners would otherwise be entitled pursuant to
Section 2 shall be reduced by an amount equal to the Quincy Carry Rollover
Amount;

iv.
Upon the receipt of the Quincy Converted Interest, the steps of the
Restructuring Agreement and Exhibit 2.1 of the Investment Agreement shall be
adjusted, such that the entirety of the Quincy Converted Interest is ultimately
contributed by the Carry Rollover Partners to DCR Holdings in accordance with
the sequential transaction steps set forth therein (the “Carry Rollover
Adjustment”), in exchange for an interest therein; and

v.
The Quincy Carry Rollover Amount shall be treated as having been paid by the
Buyer Group and distributed to the GP in accordance with Section 2 for all
purposes under the Investment Agreement, this Letter Agreement, the Aviator
Holdings LPA, the governing documents of the YieldCo Entities and the
Inter-Seller Agreement.

5.Effect of Rollover Transactions. For the avoidance of doubt, the parties agree
that:


{01956845;v3 }    

--------------------------------------------------------------------------------




a.
the intent of the foregoing Sections 3 and 4 is that each Selling Party that is
not participating in a Rollover Transaction shall receive Sale Payments in the
amount such Selling Party would have received if the Rollover Transactions had
not occurred, and all Sale Payments had instead been received as cash; and

b.
the intent of the foregoing Section 4 is that the Carry Rollover shall affect
the GP’s and the Carry Rollover Partners’ rights in respect of the Closing
Payment only, and shall not modify their respective rights with respect to any
Proceeds Adjustments or Subsequent Payments, as defined below.

6.Sample Calculations. A sample calculation of the Rollover Transactions and the
allocation of the Sale Payments (including estimated Proceeds Adjustments) among
the GP and the other Selling Parties is set forth as Exhibit B hereto. The
parties acknowledge that the calculations set forth on Exhibit B are used for
illustration purposes only and that the final Rollover Transactions and
allocation of the Sale Payments among the Selling Parties and the GP will be
determined by the Asset Manager in accordance with this Letter Agreement, after
the determination of the final amount of all Sale Payments, including all
Proceeds Adjustments.
7.Subsequent Payments. Notwithstanding anything to the contrary in Section 5.5
of the Aviator Holdings LPA, subsequent to the Restructuring and the Sale, the
GP will remain entitled to receive payments in respect of distributions other
than the Sale Payments (“Subsequent Payments”), by virtue of its continuing
general partnership interests in the YieldCo Entities and the DevCo Entities, as
provided for in the governing documents for the YieldCo Entities and the DevCo
Entities, respectively, as adopted and/or amended in connection with the
Restructuring, and as further amended from time to time. For the avoidance of
doubt, the parties agree that all such Subsequent Payments shall be made in
accordance with the express terms of the applicable governing documents for the
YieldCo Entities and DevCo Entities, as applicable, without reference to the
terms of any pre-Restructuring Operative Document, but subject to any agreement
made between the GP and a Selling Party.
8.Post-Closing Earnout Rollover. Promptly following the Closing Date, and in any
event prior to the first date on which a Post-Closing Proceeds Adjustment is
anticipated to be received, each of the Carry Rollover Partners undertakes to
assign and contribute to CC Valhalla Investor, LLC, a Delaware limited liability
company (the “Post-Closing Earnout Rollover Vehicle”), on such terms and
conditions as the Buyer Group and the Carry Rollover Partners shall reasonably
agree, the right to receive forty percent (40%) of all Post-Closing Proceeds
Adjustments to which the Carry Rollover Partners would otherwise be entitled
pursuant to Section 2 by virtue of their membership interests in the GP (the
“Post-Closing Earnout Rollover”). It is anticipated that the Post-Closing
Earnout Rollover shall be structured as a direct or indirect assignment and
contribution by the Carry Rollover Partners of an interest in the General
Partner to the Post-Closing Earnout Rollover Vehicle, it being understood and
agreed that the Buyer Group and the Carry Rollover Partners shall cooperate in
good faith to structure the Post-Closing Earnout Rollover in a tax efficient
manner.”
9.Disputes. If any Selling Party disputes any allocation, determination or
decision made by the Asset Manager, such Selling Party shall deliver written
notice to the Asset Manager,


{01956845;v3 }    

--------------------------------------------------------------------------------




the other Selling Parties and the GP setting forth in reasonable detail its
dispute (an “Objections Notice”). The disputing Selling Party, the Asset Manager
and the other parties affected by the Objections Notice (collectively, the
“Relevant Parties”) will negotiate in good faith to resolve any dispute
identified in an Objections Notice. If the Relevant Parties, notwithstanding
such good faith effort, fail to resolve such dispute within thirty (30) days
after the Asset Manager’s receipt of the Objections Notice, then the Relevant
Parties will jointly engage Deloitte, or if Deloitte is unable to provide
services without conflict, an independent auditor reasonably acceptable to the
Relevant Parties (the “Independent Auditor”) to resolve any items remaining in
dispute. As promptly as practicable thereafter, the Relevant Parties will (A)
each prepare and submit a presentation to the Independent Auditor setting forth
its respective position on the remaining disputed items and (B) cause the
Independent Auditor make a determination with respect thereto, which
determination will not be outside the range defined by the respective amounts
proposed by the Relevant Parties in their submissions to the Independent
Auditor. In making such determination, the Independent Auditor, acting as an
expert and not an arbitrator, will rely solely upon the written presentations by
the Relevant Parties (and not on any independent review), copies of which
determination shall be delivered to the Relevant Parties. Each of the Relevant
Parties will execute and deliver a customary engagement letter as may be
requested by the Independent Auditor, and the disputing Selling Party, on the
one hand, and the other Relevant Parties, on the other hand, will bear that
percentage of the fees and expenses of the Independent Auditor equal to the
proportion (expressed as a percentage and determined by the Independent Auditor)
of the dollar value of the disputed amounts determined in favor of the other by
the Independent Auditor. The determination made by the Independent Auditor will
be final, conclusive and binding on the Relevant Parties, and will not be
subject to appeal or further review, absent manifest error.
10.Termination as to the Company and DC REIT. The parties hereto acknowledge,
understand and agree that the liabilities and obligations of the Company and DC
REIT hereunder shall terminate and expire upon the completion of the
Restructuring, as such term is defined in the Investment Agreement. For the
avoidance of doubt, notwithstanding the foregoing termination, any obligations
of the other parties hereto which make reference to the Aviator Holdings LPA
shall continue to be determined after such date by reference to the terms of the
Aviator Holdings LPA as in effect on the date hereof.
11.Miscellaneous. This Letter Agreement may not be assigned by any party without
the prior written consent of each other party hereto. This Letter Agreement may
not be amended, and no provision hereof waived or modified, except by an
instrument in writing signed by each party hereto. There is no express or
implied intention to benefit any other person not party to this Letter Agreement
and nothing contained in this Letter Agreement is intended, nor shall anything
herein be construed, expressly or implicitly, to confer any rights, benefits or
remedies, legal or equitable, in any person other than the persons party hereto,
except that the Buyer Group shall be an intended third party beneficiary of
Section 8 hereof, entitled to enforce such Section in accordance with its terms.
This Letter Agreement shall be governed by, and construed in accordance with,
the laws of the state of Delaware (without giving effect to any conflict of laws
provisions which would apply the law of a different jurisdiction).


{01956845;v3 }    